Citation Nr: 1618846	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  04-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to special monthly compensation (SMC) based upon the loss of use of a creative organ.

3.  Entitlement to a temporary total rating (TTR) based on convalescence, under the provisions of 38 C.F.R. § 4.30, following a hysterectomy performed in October 2007.

4.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy.

5.  Entitlement to a rating higher than 10 percent for mild osteoarthritis of the left knee.

6.  Entitlement to a rating higher than 10 percent for mild osteoarthritis of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to December 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veterans Law Judge in February 2010.  A transcript is associated with the claims file.  The appeal was then remanded for further development in November 2010.  In February 2012, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that she was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of her claims.  See February 2012 response.

In June 2012, the Board remanded these claims for additional development.  As noted in the June 2012 Board remand, a December 2011 rating decision granted entitlement to service connection for right lumbar radiculopathy.  No notice of disagreement objecting to that determination has been received and thus, this claim is not before the Board for appellate consideration.

There was additional evidence added to the record after the issuance of the December 2003 supplemental statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy, a left knee disability, and a right knee disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hysterectomy was not causally or etiologically due to service or symptoms experienced therein.

2.  Service connection for a hysterectomy is not in effect.

3.  The Veteran's hysterectomy surgery was unrelated to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a hysterectomy is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for SMC based on loss of use of creative organ are not met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2015).

3.  The criteria for the assignment of a TTR based on convalescence, under the provisions of 38 C.F.R. § 4.30, following a hysterectomy performed in October 2007, have not been met.  38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed her of what evidence was required to substantiate her claims and of her and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in January 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, post-service treatment records, and the Veteran was afforded VA medical examinations.  Virtual VA and VBMS records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2010 hearing, the VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a representative of the American Legion.  A review of the record reveals no assertion, by the Veteran or her representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

In the June 2012 Remand, the RO was instructed to obtain any updated treatment records and obtain addendum opinions.  Medical opinions were obtained in July 2012 and additional treatment records were associated with the claims file.  The Board is satisfied that there has been substantial compliance with the prior remand pertaining to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  While the January 2016 Informal Hearing Presentation argued that the Board's crafting of questions to be posed to the July 2012 VA examiner essentially with respect to the second prong in the analysis of whether the presumption of soundness has been rebutted was in error, the Board finds the argument to be moot given the VA examiner's finding that there was no clear and unmistakable evidence that the Veteran had a pre-existing disability.  Thus, her claim is one for direct service connection as the first prong was not met. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Hysterectomy

The Veteran seeks entitlement to service connection for a hysterectomy.  She asserts she began experiencing gynecological symptoms during service that eventually led to her post-service hysterectomy.




Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013.  The Veteran has been diagnosed with fibroids and a hysterectomy, which are not chronic diseases listed in 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable here.

It is important to note that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The Veteran's service entrance examination from April 1994 did not note any abnormalities, other than a small scar on the right knee.  The Veteran's pelvic examination was normal.  In April 1999, the Veteran was seen for severe, bilateral pelvic pain.  A computed tomography (CT) was scheduled.  The CT demonstrated simple splenic cysts, which were noted to be a relatively common finding, and probably bilateral ovarian cysts.  A pelvic ultrasound was recommended for further evaluation of that finding.  In August 1999, it was noted that the Veteran had been trying to get pregnant the past 8 years, but was told she had ovarian cysts.  The consultation report indicated the Veteran had been trying for the last four years to conceive.  She reported monthly menses, but painful periods that somewhat resolved with Motrin.  A pelvic ultrasound in April 1999 revealed no cysts.  A hysterosalpingogram (HSG) was recommended to evaluate tubal patency.  In August 1999, a HSG revealed patent fallopian tubes and a small filling defect in the right aspect of the endometrium, which may represent scarring from previous instrumentation or perhaps a small polyp.  A follow up in September 1999 for lab and x-ray results, were compatible with patent fallopian tubes.  She was assessed with infertility with normal physical examination, compatible with ovulation and patent fallopian tubes.

Post service, the Veteran was afforded a VA examination in December 2000.  She complained of infertility and pelvic pain.  After physical examination, the impression was history of infertility, pelvic pain, dysmenorrhea, and menorrhagia.  It was recommended she use oral contraceptives since she was not interested in conceiving in the near future, and she was instructed to use nonsteroidal anti-inflammatory medications to decrease the flow and cramping.

In April 2002, the Veteran sought treatment at a VA medical center complaining of heavy menses, lasting 14 days per month with pain, since 1994.  It was noted that a recent ultrasound demonstrated leiomyoma and that she had a history of primary infertility with negative work up.  In July 2002, she sought treatment for menorrhagia, which resolved with oral contraceptives.  A pelvis ultrasound from May 2007 showed fibroid uterus total dimensions 11 centimeters (cm) by 7.9 cm by 9.1 cm, with a prominent fibroid measuring 7 cm by 5.4 cm by 4.7 cm.  A June 2007 CT showed a prominent uterus.  In July 2007, she complained of lower abdominal pain for an indefinite period of time.  A hysterectomy was completed in October 2007.  In August 2008, the Veteran had an exploratory laparotomy for a large left ovarian cyst and had a bilateral salpingo-oophorectomy.

The Veteran was afforded a VA examination in July 2008.  She asserted her pelvic pain began in October 1994, at which time she had right lower quadrant pain and was told that she had an ovarian cyst.  She reported she had similar pain in 1995 and also in 1999.  The examiner noted that no ultrasound was done at that time but based on the Veteran's history and physical examination it was felt to be a ruptured ovarian cyst.  She reported regular menses until she went in the military and began having 2 to 3 episodes of bleeding per month, at which time she was placed on oral contraceptive pills to regulate her menses.  After examination, the examiner opined that the Veteran's hysterectomy for benign leiomyomata was unrelated to ovarian cysts noted in the military records.  No further rationale was provided.

The Veteran was afforded a VA examination in January 2011.  The Veteran was diagnosed with uterine fibroids (leiomyomas) and recurrent ovarian cysts with chronic pelvic pain.  The examiner opined that the Veteran's hysterectomy was less likely as not caused by or the result of service because an August 1999 service treatment record documented the Veteran had an 8-year history of chronic pelvic pain and infertility, making the onset of the condition prior to service, in 1991.  The examiner stated that although the Veteran was treated for chronic pelvic pain during military duty, the August 1999 treatment record documented a pre-existing condition, which continued along a natural course of progression.

The Veteran testified in February 2010 that she incorrectly stated eight years instead of eight months during service, as she was just starting to speak English.  See February 2010 BVA Transcript.

The Veteran asserted in a July 2010 statement that she was misdiagnosed during service, and that she actually had fibroids during service.  She stated that if she had the correct testing done during service, she would have been diagnosed with fibroids.

The Veteran was afforded a VA examination in July 2012.  The examiner stated that except for the statement of an eight-year history of chronic pain, which the Veteran later corrected to eight months, there was no evidence that her pelvic disorder pre-dated her military service, since the entrance examination was silent for a gynecological condition.  The examiner opined that therefore, there was no clear and unmistakable evidence that the Veteran's disorder pre-existed service.  The examiner also opined that the symptomatology shown during service less likely than not led to her hysterectomy.  The examiner explained that based on the evidence of record, the Veteran had a thorough work up in 1999, including a CT, a pelvic ultrasound, and HSG, which were negative for any gynecological pathology.  The examiner stated the Veteran was diagnosed with leiomyoma in 2002, three years post service, and went on to have a hysterectomy in 2007.  Therefore, the examiner opined it is less likely as not that her hysterectomy or subsequent salpingo-oophorectomy was caused by or due to symptomatology during service, since her extensive workup during service was negative.  There was no evidence of fibroids or ovarian cysts during the military work-up.

Analysis

As previously discussed, the Veteran's service entrance examination from April 1994 did not note any abnormalities, other than a small scar on the right knee.  The Veteran's pelvic examination was normal.  Consequently, the presumption of soundness attaches and clear and unmistakable evidence must exist to rebut it.  

As noted, the January 2011 VA examiner opined that the Veteran's hysterectomy was less likely than not caused by or a result of military service because an August 1999 service treatment record indicated the Veteran had an 8 year history of chronic pelvic pain and infertility, making the onset of these conditions 1991, which was prior to military service.  

The Board finds this opinion to be inadequate.  As stated previously, the Veteran's entrance examination from April 1994 did not note any abnormalities, and as such, the presumption of soundness attaches.  The January 2011 examiner based his opinion on a statement made by the Veteran that her symptoms had occurred for eight years.  The Veteran testified in February 2010 that she incorrectly stated eight years instead of eight months during service, as she was just starting to speak English.  See February 2010 BVA Transcript.  The Board finds this to be a plausible explanation.  Furthermore, the Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Therefore, the Board finds the January 2011 examiner's opinion to be inadequate.  Additionally, the July 2012 VA examiner opined that there was no clear and unmistakable evidence that the Veteran's disorder pre-existed service, as the only evidence was the Veteran's statement, which she later corrected.  As such, the Board finds that the Veteran was sound upon entrance to service, and her claim is one for direct service connection.  See 38 U.S.C.A. § 1111.

The Board notes that the Veteran had a post-service hysterectomy.  See October 2007 Nursing Admission Assessment.  As such, element (1) under Shedden, current diagnosis, is met.

Furthermore, element (2) under Shedden, is also met, as there is evidence the Veteran suffered from pelvic pain during service.  See e.g. April 1999 service treatment note.

Unfortunately, however, the evidence is against a finding that the Veteran's post-service hysterectomy is due to her in-service gynecological symptoms.

In making this determination, the only persuasive medical opinion of record is the July 2012 VA examination.  Of note, the July 2008 VA examiner offered no rationale for the opinion provided, and the January 2011 VA examiner's opinion is based on an inaccurate factual predicate.  However, the July 2012 VA examiner opined that the Veteran's hysterectomy was not a result of her in-service symptoms, as the Veteran had an extensive work-up during service, which did not reveal any gynecological pathology.  The Board finds this opinion to be highly probative.  The opinion was based on a review of the record, consideration of the Veteran's own statements as to her symptoms and history, and the results of a physical examination and diagnostic studies.

The Board has considered the Veteran's own statements regarding the nature and etiology of her disorder.  The Board acknowledges that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the service treatment records, post-service treatment records, and the negative VA medical opinion cited above.  Further, the Veteran is not competent to diagnose her medical disorder or render an opinion as to the cause or etiology of the current disorder at issue because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this regard, the Board finds that the diagnosis of uterine fibroids and ovarian cysts is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Accordingly, though the Veteran is competent to report her symptoms, she is not competent to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's hysterectomy is the result of her symptoms incurred during active duty service.  As noted above, there is no probative evidence that the Veteran's hysterectomy can be linked to her period of active duty.  Accordingly, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  See Shedden, supra. 

In summary, although the Veteran had in-service gynecological symptoms and had a post-service hysterectomy, there is no probative evidence that her in-service symptoms resulted in the hysterectomy.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a hysterectomy.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

III.  Entitlement to SMC Based Upon the Loss of Use of a Creative Organ and Entitlement to a TTR Based on Convalescence, Under the Provisions of 38 C.F.R. § 4.30, Following a Hysterectomy performed in October 2007

The Veteran seeks entitlement to SMC and entitlement to a TTR based on convalescence, due to her hysterectomy.

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)(s) (West 2014), and 38 C.F.R. §§ 3.350, 3.352 (2015).  Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (1), SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.

Here, the Veteran seeks SMC based on her hysterectomy.  However, as determined herein, service connection for a hysterectomy is not warranted.  As such, there is no legal basis for the grant of SMC as it relates to a hysterectomy.  

A TTR will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015). 

In the instant case, because the Veteran is not service connected for any disability related to her hysterectomy surgery, the Board finds that any claim for entitlement to a TTR based on a period of convalescence following the hysterectomy must be denied as a matter of law, as any such surgery was unrelated to a service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 4.30.

As the disposition of these claims is based on the law, and not the facts of the case, the claims must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for a hysterectomy is denied.

Entitlement to SMC based upon the loss of use of a creative organ is denied.

Entitlement to a TTR based on convalescence, under the provisions of 38 C.F.R. § 4.30, following a hysterectomy performed in October 2007, is denied.


REMAND

The Veteran seeks entitlement to increased ratings for her degenerative disc disease of the lumbosacral spine, a left knee disability, a right knee disability, and entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran's representative has requested new VA examinations to determine the current severity of the Veteran's lumbar spine, left knee and right knee disabilities.  See January 2016 statement.  As noted by the representative, the most recent VA examinations for these disabilities were conducted in July 2012, more than three years ago, and the representative has argued that recent VA treatment records suggest that there may have been a material change in the Veteran's disabilities due to repetitive movements at work.  See February 2015 VA outpatient psychology note.    

Therefore, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of her disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Also, the Board finds that the Veteran should undergo a Social and Industrial Survey.

Additionally, all updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of her lumbar spine disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3.  Afford the Veteran a VA examination to determine the current severity of her right and left knee disabilities.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on her ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities given her current skill set and educational background.  A complete explanation for all opinions expressed must be provided in the examination report.
 
5.  After all of the above actions have been completed, readjudicate all claims.  If the claims remain denied, issue to the Veteran and her representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


